DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0050326) in view of Iinuma (US 2005/0174592) further in view of Arastafar (US 2017/0093774).

Regarding Claim 1, Lee teaches an image processing apparatus (Paragraph 100) that is able to communicate with a chat server (Paragraph 115), the image processing apparatus comprising:
an inputting device that inputs image data based on an image of a document (Paragraph 366 and 367, wherein there is a scanner to scan a document);
a controller (Element 542 and paragraph 410, wherein there is a controller),
wherein the controller designates a chat room of a chat service provided by the chat server (Paragraphs 357 and 411, wherein the scan data can be scanned as a result of a chat room).
Lee does not teach wherein the controller receives selection of user information by a user; and
a communicator that transmits to the chat server the input image data, account information and the selected user information independent of the account information,
wherein, using the account information transmitted by the communicator, the input image data and a message indicating that a transmission source user of the input image data is the user indicated by the selected user information are posted to the designated chat room.
Iinuma does teach wherein the controller receives selection of user information by a user (Paragraphs 91 and 92, wherein the operator selects the user name corresponding to themselves to identify themselves for scanning jobs).
Lee and Iinuma are combinable because they both deal with scanning images by designated users.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Lee with the teachings of Iinuma for the purpose of allowing for a user to keep track of documents that have been scanned and processed by that user (Iinuma: Paragraph 6).
Lee and Iinuma does not teach a communicator that transmits to the chat server the input image data, account information and the selected user information independent of the account information,
wherein, using the account information transmitted by the communicator, the input image data and a message indicating that a transmission source user of the input image data is the user indicated by the selected user information are posted to the designated chat room.
Arastafar does teach a communicator that transmits to the chat server the input image data, account information and the selected user information independent of the account information (Fig. 14-16 and Paragraphs 63-65, wherein the file is sent through the chat server to the appropriate user),
wherein, using the account information transmitted by the communicator, the input image data and a message indicating that a transmission source user of the input image data is the user indicated by the selected user information are posted to the designated chat room (Fig. 14-16 and Paragraphs 63-65, wherein the file is sent through the chat server to the appropriate user and posted in the chat. The file is associated with the sender, see Fig. 16. Since the user is designated based on the sending user, this would correspond to the user that is selected according to Iinuma).
Lee and Arastafar are combinable because they both deal with sharing files in a chat.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Lee in view of Iinuma with the teachings of Arastafar for the purpose of properly notifying recipients of received content (Arastafar: Paragraph 3).

Regarding Claim 2, Arastafar further teaches wherein the controller generates, without input of the selected user information as the message by the user, the message indicating that the transmission source user of the input image data is the user indicated by the selected user information (Fig. 14-16 and Paragraphs 63-65, wherein the file is sent through the chat server to the appropriate user and posted in the chat. The file is associated with the sender, see Fig. 16. Since the user is designated based on the sending user, this would correspond to the user that is selected according to Iinuma), and
wherein the communicator transmits the input image data, the generated message and the account information to the chat server (Fig. 14-16 and Paragraphs 63-65, wherein the file is sent through the chat server to the appropriate user).
Lee and Arastafar are combinable because they both deal with sharing files in a chat.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Lee in view of Iinuma with the teachings of Arastafar for the purpose of properly notifying recipients of received content (Arastafar: Paragraph 3).

Regarding Claim 3, Arastafar further teaches wherein the communicator transmits information indicating the chat room, the selected user information, the account information and the input image data (Fig. 14-16 and Paragraphs 63-65, wherein the file is sent through the chat server to the appropriate user and posted in the chat).
Lee and Arastafar are combinable because they both deal with sharing files in a chat.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Lee in view of Iinuma with the teachings of Arastafar for the purpose of properly notifying recipients of received content (Arastafar: Paragraph 3).

Regarding Claim 4, Lee further teaches wherein the inputting device is a scanner (Paragraph 366 and 367, wherein there is a scanner to scan a document), and
wherein the image data is input by scan of the document by the scanner (Paragraph 366 and 367, wherein there is a scanner to scan a document).
.

Regarding Claim 5, Arastafar further teaches wherein the controller receives selection of the user information from pieces of user information corresponding to the chat room designated by the controller (Fig. 14-16 and Paragraphs 63-65, wherein the file is sent through the chat server to the appropriate user and posted in the chat).
Lee and Arastafar are combinable because they both deal with sharing files in a chat.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Lee in view of Iinuma with the teachings of Arastafar for the purpose of properly notifying recipients of received content (Arastafar: Paragraph 3).

Regarding Claim 6, Lee further teaches a display that displays pieces of user information corresponding to the chat room designated by the controller (Fig. 11, wherein the user list is displayed), 
wherein the controller receives the selection of the user information from the pieces of user information displayed by the display (Paragraph 219, wherein the user can select to share files with user B), and
wherein the display does not display user information not corresponding to the chat room designated by the controller (Fig. 11 and paragraph 189, wherein if a user is not in the chat, then can be added).

Regarding Claim 8, Arastafar further teaches wherein the communicator, in response to input of the image data by the inputting device, transmit the input image data, the account information and the selected user information to the chat server (Fig. 14-16 and Paragraphs 63-65, wherein the file is sent through the chat server to the appropriate user and posted in the chat).
Lee and Arastafar are combinable because they both deal with sharing files in a chat.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Lee in view of Iinuma with the teachings of Arastafar for the purpose of properly notifying recipients of received content (Arastafar: Paragraph 3).

Regarding Claim 9, Lee further teaches wherein the controller sets information for communication with the chat server (Paragraph 131, wherein the electronic device log in to the server to communicate), and
wherein the communicator transmits the input image data, the account information, and the selected user information to the chat server using the information for communication with the chat server (Paragraph 450, wherein the information about the data transmitted is known).

Regarding Claim 10, Lee further teaches wherein the information for communication with the chat server is a uniform resource locator (URL) (Paragraph 123, wherein the message server can be a URL).

Regarding Claim 11, Lee further teaches wherein the communicator transmits the input image data via hypertext transfer protocol (HTTP) communication (Paragraph 270, wherein the link to transfer data can be an HTTP link, which utilizes HTTP communication).

Regarding Claim 12, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 13, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Regarding Claim 14, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 15, the limitations are similar to those treated in and are met by the references as discussed in claim 4 above.

Regarding Claim 16, the limitations are similar to those treated in and are met by the references as discussed in claim 5 above.

Regarding Claim 17, the limitations are similar to those treated in and are met by the references as discussed in claim 6 above.

Regarding Claim 19, the limitations are similar to those treated in and are met by the references as discussed in claim 8 above.

Regarding Claim 20, the limitations are similar to those treated in and are met by the references as discussed in claim 9 above.

Regarding Claim 21, the limitations are similar to those treated in and are met by the references as discussed in claim 10 above.

Regarding Claim 22, the limitations are similar to those treated in and are met by the references as discussed in claim 11 above.

Regarding Claim 23, the limitations are similar to those treated in and are met by the references as discussed in claim 12 above.

Claim 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0050326) in view of Iinuma (US 2005/0174592) further in view of Arastafar (US 2017/0093774) further in view of ordinary skill in the art.

Regarding Claim 7, Lee in view of Iinuma further in view of Arastafar does not clearly teach wherein the controller designates a user to be mentioned based on designation of the chat room.
As per the previously uncontested official notice, it is taken that it would have been obvious to one of ordinary skill in the art to include a mention feature within the chat. This is a standard feature that allows for users to indicate who they are talking to, or sharing information with. This is typically done through an at sign followed by the user ID.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Lee in view of Iinuma further in view of Arastafar with the teachings of a mention of a user in a messaging service for the purpose of making it easier for all users to know who any user is communicating with.

Regarding Claim 18, the limitations are similar to those treated in and are met by the references as discussed in claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699